Title: To James Madison from Vincent Gray, 8 February 1809
From: Gray, Vincent
To: Madison, James



Sir
Havana 8. feby. 1809

By a foreign Vessel upon the point of departure for a Southern Port, I embrace the opportunity of forwarding to you herewith Enclosed the Messenger and Aurora of this day, also a Statement of the Imports and exports for the year ending 31. December 1808.
There will be an extra paper in the course of the day, giving some further details of the Grand Battle, Stated to have been fought between Genls. Blake & Ney.  If in time, it shall also be Enclosed.  I have the Honor to be Sir Very respectfully Your mo Obt. Servt.

Vincent Gray

